Curia, per Harper, Ch.
In this case the Court agrees with the conclusion of the Chancellor as to the matter of practice involved. As the time appointed for the sale of the mortgaged premises, however, has elapsed, in consequence of the appeal, it becomes necessary to extend the time for selling. It is therefore ordered, that unless the defendant shall pay the amount due by him before the tenth day of January next, the commissioner proceed to sell the mortgaged premises, on the terms and in the manner directed by the circuit decree. In all other respects the decree is affirmed.
Johnston, Ch. concurred.
Johnson, Ch. absent from indisposition.